Citation Nr: 1215905	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis prior to February 11, 2010, and for a rating in excess of 30 percent thereafter.  

2.  Entitlement to a compensable disability evaluation for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1990 to May 2001.  

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) inest. Petersburg, Florida.  The Board has had the case before it on a previous occasion and remanded the claims for additional development in July 2010.  Further development is required before a final adjudication can occur.  

The Veteran appeared at a Travel Board hearing in May 2010.  A transcript is of record.  

The issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) has been raised by the record, but has not been considered by the agency of original jurisdiction.  The RO, in noting that the issue was intertwined with the claims for appeal, declined to adjudicate the issue and sent it forward to the AMC.  The AMC did not issue a decision.  Thus, it is referred to the AMC for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a remand order of July 2010, the Board ordered that attempts be made to secure records associated with the Veteran's claim under the Family Medical and Leave Act (FMLA), as well as any other outstanding treatment records which might be identified.  It appears as though records from the U.S. Office of Personnel Management (OPM) have been associated with the record, and these records indicate that the Veteran has been authorized for federal civil service retirement based on disabilities of the back and knees.  No further evidence was submitted from the Veteran, and he did not identify any additional treatment.  

The Veteran was to be afforded a VA orthopedic examination to address the severity of his service-connected bilateral knee disorders.  The first examination, conducted in February 2011, assessed range of motion for both flexion and extension.  With regard to instability, however, a simple check of "no" was entered into the examination report.  In the Board's remand, it was specifically identified that the Veteran had alleged an instability bilaterally for which knee braces were prescribed.  The right knee has screw emplacements in the surrounding bone, and some looseness was alleged at the Travel Board hearing (as well as allegations of the knee conditions having deteriorated since earlier 2006 and 2007 examinations).  

Following the February 2011 examination, the RO raised a question as to what extent the disabilities noted in the left knee joint were associated with the service-connected disorder.  Specifically, the RO noted that chondromalacia and degenerative joint disease were present in the joint; however, service connection was only in effect for soft tissue irritation.  In a subsequent VA examination, dated in January 2012, the examiner concluded that the Veteran's degenerative joint disease and chondromalacia were "not caused by or a result of" the Veteran's initial service-connected disability.  A rationale was given to support this conclusion that appears, at least on initial review, to be adequate.  

Essentially, the Board takes issue with the contents of these examination reports, and further development is required before a final adjudication can occur.  Specifically, with regard to the Veteran's allegation of instability in the bilateral knee joints, the assessment of "no," a one word and cursory response, does not equate to an adequate rationale for addressing the Veteran's claimed presence of the condition.  Indeed, the examiner did not note the Veteran's use of braces for the knees or of any potentially present "looseness" in the joints.  Indeed, it appears as though the Disability Benefits Questionnaire (DBQ) was simply checked without regard to complaints specified by the Veteran in his claims.  In an effort to ensure the most accurate assessment of the disability picture, a new examination, specifically addressing the Veteran's alleged instability (with need for bracing) should be afforded.  

Additionally, the assessment of January 2012 determined that present chondromalacia and degenerative joint disease was not part of the service-connected disability picture.  The examiner did not, however, address how the service-connected disability, without interference from other pathologies in the knee, impacted the severity of range of motion and/or instability and subluxation.  Accordingly, as the Veteran has maintained that his service-connected left knee disability has continued to deteriorate, an opinion should be provided as to the severity of the service-connected disability present in the left knee.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of the Veteran's service-connected bilateral knee disabilities.  The claims folder must be made available to the examiner.  All indicated studies, including range of motion studies in degrees, should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  Any specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state. 

The rationale for all opinions expressed should be explained.  The examiner must determine to what extent there is any instability in the right and left knee joints.  All necessary tests should be conducted, and the examiner should include detailed rationales to all conclusions reached in the narrative portion of the examination report.  

3.  Readjudicate the issues on appeal.  The RO should consider whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  If the benefits sought on appeal are not granted in full the RO must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


